In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00205-CR



          ROCKY LEE ELLINGER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                Marion County, Texas
                Trial Court No. F14503




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Pursuant to a negotiated plea agreement, Rocky Lee Ellinger originally pled guilty to and

was convicted of the offense of credit card abuse. In accordance with the terms of the plea

agreement, Ellinger was sentenced to two years’ confinement in state jail and was ordered to pay

a $300.00 fine, $600.00 in restitution, $249.00 in court costs, and $300.00 in attorney fees for his

court-appointed counsel. Ellinger’s sentence was suspended, however, and he was placed on three

years’ community supervision.

       Subsequently, the State moved to revoke his community supervision, and Ellinger pled

“true” to all eight of the State’s allegations that he had violated various terms and conditions of his

community supervision. Consequently, the trial court entered a finding that Ellinger violated the

terms and conditions of his community supervision, revoked his community supervision, and

sentenced him to two years’ confinement in state jail. Ellinger appeals from the judgment revoking

his community supervision, and we modify and affirm it as modified.

       Ellinger’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced that would result, if successful,

in a reversal. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d
403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10




                                                  2
(Tex. Crim. App. 1981); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

         On January 16, 2015, counsel mailed to Ellinger a copy of the brief, the appellate record,

and the motion to withdraw. By letter, counsel informed Ellinger of his right to review the record

and file a pro se response. Counsel informed Ellinger that any pro se response was due February

17, 2015. Ellinger requested an extension of time to file the pro se response, which we granted.

By letter dated February 24, 2015, we informed Ellinger that his brief would be due on or before

March 13, 2015. To date, we have not received Ellinger’s pro se brief.1

         In Anders cases, appellate courts “have the authority to reform judgments and affirm as

modified in cases where there is nonreversible error.” Ferguson v. State, 435 S.W.3d 291, 294

(Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate cases that have

modified judgments in Anders context). The trial court’s judgment revoking Ellinger’s community

supervision also ordered him to pay $750.00 in attorney fees for court-appointed counsel. The

record establishes that Ellinger is indigent. Under Article 26.05(g) of the Texas Code of Criminal



1
 We received a document titled “Pre [sic] Se Brief of Appellant In Support of Motion for Time Extension and
Supplementation of Appellate Record.” By this motion, Ellinger sought to obtain a copy of the proceedings involving
his guilty plea to the offense of credit card abuse. Ellinger also questioned (1) whether there were any potential issues
or defects in his original guilty plea, (2) whether his original guilty plea was knowing and voluntary, and (3) whether
the trial court had jurisdiction to revoke his community supervision in the absence of a valid plea of guilty on the
offense of credit card abuse. Ellinger’s complaints relate to the judgment placing him on community supervision.
However, as a result of his negotiated plea agreement with the State, Ellinger waived his right to appeal these issues.
This appeal in no way relates to Ellinger’s original guilty plea to the offense of credit card abuse or to the judgment
placing him on community supervision that was entered as a result of that guilty plea. Rather, this appeal is limited
to a review of the order revoking Ellinger’s community supervision. In a nutshell, Ellinger pled true to all of the
State’s eight allegations that he violated the conditions of his community supervision, and Ellinger has raised no
complaint that in any way challenges that plea or the viability of his revocation. A plea of “true” to even one allegation
is sufficient to support a judgment revoking community supervision. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.
App. [Panel Op.] 1980); Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979).
                                                            3
Procedure, a trial court has the authority to order the reimbursement of court-appointed attorney

fees by an indigent defendant only if “the court determines that [the] defendant has financial

resources that enable him to offset in part or in whole the costs of the legal services provided,

including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2014).

“‘[T]he defendant’s financial resources and ability to pay are explicit critical elements in the trial

court’s determination of the propriety of ordering reimbursement of costs and fees’” of legal

services provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App. 2011) (quoting

Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)).

       Here, the record is devoid of any determination by the trial court that Ellinger had financial

resources or was otherwise able to pay the appointed attorney fees. Thus, the assessment of

attorney fees was erroneous and should be removed. Cates v. State, 402 S.W.3d 250, 252 (Tex.

Crim. App. 2013); see Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010); Martin v. State,

405 S.W.3d 944, 946–47 (Tex. App.—Texarkana 2013, no pet.). Accordingly, we modify the trial

court’s judgment by deleting from the judgment the assessment of attorney fees incurred during

the revocation proceeding, leaving only the $300.00 in attorney fees that were assessed as part of

Ellinger’s original plea agreement with the State.

       Except for the foregoing, we have determined that this appeal is wholly frivolous and that

no reversible error exists. We have independently reviewed the clerk’s and reporter’s records, and

we agree that no other arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005).



                                                  4
         We affirm the trial court’s judgment, as modified.2



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             April 16, 2015
Date Decided:               April 21, 2015

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             5